PD-1372-15
                                PD-1372-15                                    COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
October 21, 2015
                                                                            Transmitted 10/21/2015 2:45:56 PM
                                                                              Accepted 10/21/2015 3:45:47 PM
                        IN THE COURT OF CRIMINAL APPEALS                                       ABEL ACOSTA
                                                                                                       CLERK
                              OF THE STATE OF TEXAS
                                   NO. _________


    RODNEY CARNELL MAYS
    Appellant,
                                                           On Appeal from the
    V.                                                     County Criminal Court No. 7
                                                           Harris County, Texas;
                                                           Trial Cause Number 1875634
    THE STATE OF TEXAS



                   PETITIONER'S MOTION TO EXTEND TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW


    TO THE HONORABLE JUSTICES OF SAID COURT:

            RODNEY CARNELL MAYS, Petitioner in the above cause number, would

    respectfully request this Court to grant his motion to extend the time to file his

    petition for discretionary review. In support of said motion, Mr. Mays would show

    unto the Court the following:

                                                I.

            This appeal lies from Mr. Mays’ conviction in The State of Texas v. Rodney Carnell

    Mays, Cause Number 1875634 in the County Criminal Court Number 7 of Harris

    County, Texas. Mr. Mays was charged with misdemeanor assault on a family member.

    Mr. Mays was convicted by the court and sentenced to fifty-six (56) days in the Harris

    County Jail. Mr. Mays’ conviction was affirmed on October 13, 2015, by the First
Court of Appeals in Cause No. 01-13-00805-CR. Mr. Mays’ Petition for Discretionary

Review is due November 12, 2015. This is Mr. Mays’ first request for an extension to

file the petition for discretionary review.

                                              II.

       Mr. Mays’ attorney of record, Daucie Schindler, is requesting an extension of

time in order to further evaluate the complex issues involved in the case.       An

extension of time is necessary so that the petition for discretionary review can be

timely filed and undersigned counsel can properly consult with Mr. Mays. This

motion is not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for thirty days and extend the

time for filing the petition until December 12, 2015.
                                             Respectfully submitted,

                                             Alexander Bunin
                                             Chief Public Defender



                                             /s/ Daucie Schindler
                                             Daucie Schindler
                                             State Bar No. 24013495
                                             Harris County
                                             Public Defender’s Office
                                             Assistant Public Defender
                                             1201 Franklin 13th Floor
                                             Houston, Texas 77002
                                             Daucie.Schindler@pdo.hctx.net
                                             Tel: 713-368-0016
                                             Fax: 713-368-9278


                         CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day
electronically served on the Appellate Division of the Harris County District
Attorney’s Office and also on the office of the State Prosecuting Attorney on October
21, 2015.



                                             /s/ Daucie Schindler
                                             Daucie Schindler